DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
In Claim 9, line 9, following “a gate dielectric layer disposed”. - - on the - - should be inserted.
In Claim 19, line 12, following “a gate dielectric layer disposed”. - - on the - - should be inserted.
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,002,969. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1 of the invention, the limitations are taught by the limitations of Claims 1 and 4 of US 10,002,969. It will be obvious to one with ordinary skill in the art at the time of the invention that thickness and a width of each of the source regions and each of the drain regions of the semiconductor wires are smaller than a thickness and a width of each of the channel regions of the semiconductor wires since Claim 4 limitation teaches the thickness of the channel region is greater than the wire part wrapped by second semiconductor.  Similarly, Claims 2 and 3 of the invention are equivalent to Claims 2 and 3 of US 10,002,969.  
Regarding Claim 4, it would have been obvious to one with ordinary skill in the art at the time of the invention that the source and drain epitaxial layers are continuously formed over the source and drain regions of the semiconductor wires since the device is a GAA FET.
Regarding Claims 5, 6 and 8 of the invention, the limitations are taught by limitations of Claims 5, 7 and 1 respectively of US 10,002,969. 
Regarding Claim 7, it would have been obvious to one with ordinary skill in the art at the time of the invention that the bottom semiconductor will be separated from the fin structure since it is surrounded by gate in a GAA FET.
	Similarly, limitations of Claim 9 of the invention are taught by the limitations of Claims 1, 4 and 8 of US 10,002,969.  Claims 10 and 11 are equivalent to limitations of claim 12 of US 10,002,969.
	Regarding Claim 12, it would have been obvious to one with ordinary skill in the art at the time of the invention that a cross section along direction perpendicular to a source-to-drain direction, a width of each of the second semiconductor wires has a minimum width at a center of each of the second semiconductor wires due to the faceted epitaxial growth of the semiconductor on different crystal plane orientations. Claims 13 – 16 of the invention are equivalent to Claims 9, 10, 15 and 18 respectively of US 10,002,969.  Regarding Claim 17, the limitations were described earlier in rejecting Claim 4.  Regarding, Claim 18, it would have been obvious to one with ordinary skill in the art at the time of the invention the source/drain epitaxial layer will be in contact with the fin structure due to the growth of the source/drain layer is grown on the fin near the gate.
Regarding Claim 19, the limitations are taught by many limitations of Claims 1, 4, 8 and 14 of US 10,002,969 and Claim 20’s limitations are taught by limitations of Claims 9 – 11 of US 10,002,969.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,516,056. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1 of the invention, the limitations are taught by the limitations of Claims 1 and 5 of US 10,516,056. It will be obvious to one with ordinary skill in the art at the time of the invention that thickness and a width of each of the source regions and each of the drain regions of the semiconductor wires are smaller than a thickness and a width of each of the channel regions of the semiconductor wires since Claim 5 limitation teaches the thickness of the channel region is greater than the wire part wrapped by third semiconductor.  Similarly, Claims 2 and 3 of the invention are equivalent to Claims 2 and 3 of US 110,516,056.  
Regarding Claim 4, it would have been obvious to one with ordinary skill in the art at the time of the invention that the source and drain epitaxial layers are continuously formed over the source and drain regions of the semiconductor wires since the device is a GAA FET.
Regarding Claims 5, 6 and 8 of the invention, the limitations are taught by limitations of Claims 6, 8 and 10 respectively of US 10,516,056. 
	Similarly, limitations of Claim 9 of the invention are taught by the limitations of Claims 13, 14 and 16 of US 10,002,969.  Claims 10 and 11 are equivalent to limitations of claim 15 of US 10,516,056.
	Regarding Claim 12, it would have been obvious to one with ordinary skill in the art at the time of the invention that a cross section along direction perpendicular to a source-to-drain direction, a width of each of the second semiconductor wires has a minimum width at a center of each of the second semiconductor wires due to the faceted epitaxial growth of the semiconductor on different crystal plane orientations. Claims 13 – 16 of the invention are equivalent to Claims 18, 19, 6 and 8 respectively of US 10,516,056.  Regarding Claim 17, the limitations were described earlier in rejecting Claim 4.  Regarding, Claim 18, it would have been obvious to one with ordinary skill in the art at the time of the invention the source/drain epitaxial layer will be in contact with the fin structure due to the growth of the source/drain layer is grown on the fin near the gate.
Regarding Claim 19, the limitations are taught by many limitations of Claims 1, 5, 8, 18 and 20 of US 10,516,056 and Claim 20’s limitations are taught by limitations of Claims 2, 3, 18 and 19 of US 10,002,969.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        March 4, 2021